Citation Nr: 1538634	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-49 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease with lumbosacral strain and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to August 1968 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim to reopen a previously denied claim for service connection for degenerative disc disease with lumbosacral strain.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for degenerative disc disease with lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2004 rating decision denied the Veteran's claim for service connection for degenerative disc disease with lumbosacral strain.  The Veteran did not appeal that decision or submit relevant evidence within the appeal period and that rating decision is final.




2.  The evidence submitted since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease with lumbosacral strain.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for degenerative disc disease with lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for degenerative disc disease with lumbosacral strain was denied in a May 2004 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the May 2004 rating decision because the probative evidence of record failed to show a nexus between the Veteran's degenerative disc disease with lumbar strain and service, or to service-connected post-polio syndrome (PPS). 

The evidence received since that time includes a November 2010 nexus opinion from a private physician, indicating that the Veteran's severe back pain is related   to PPS.  Such evidence is both new and material, as it relates to a previously unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for degenerative disc disease with lumbosacral strain is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for degenerative disc disease with lumbosacral strain is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  The claim must now be considered on the merits. 

The Board notes the RO denied the claim due to the absence of new and material evidence.  As such, adjudication of the claim on the merits by the AOJ is required. 

Additionally, as the Veteran was treated during service in September 1962 for back strain, and currently is shown to have lumbar spine diagnoses, the Board finds an examination with opinion is warranted.

Remand is also necessary for procurement of potentially relevant records.  In a September 1999 statement the Veteran reported that his reserve service accelerated his service connected PPS of the feet which he asserts caused his back disability.  Additionally, in a May 2003 statement the Veteran reported that he was hospitalized for back pain during his reserve service and that he missed his 1979 "summer camp" as he was hospitalized for a back injury.  As the Veteran's reserve records may be relevant, attempts to obtain them should be made.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his back disability, to include Clarkson Hospital in Omaha, Nebraska.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associated updated VA treatment records with the claims file dating since March 2006.

3. Request the Veteran's service treatment records for his reserve service through official sources.  All efforts to obtain such records should be indicated in the claims file.  If the records are unavailable, the file should be annotated to reflect such and the Veteran notified of such.

4. After the above has been completed to the extent possible, schedule the Veteran for a VA lumbar spine examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. For any lumbar spine disability shown during the course of the claim, is it at least as likely as not (50/50 probability) etiologically related to his military service, to include his September 1962 complaint of back strain?  Please explain why or why not.

b. If the condition is not related to service, is it at least as likely as not caused by the Veteran's service-connected post-polio syndrome of the feet and gluteus medius tendonitis, and bilateral hip disabilities?  Please explain why or why not.

c. If the Veteran's claimed lumbar disability was not caused by his service-connected disabilities of the feet, hips and gluteus medius tendonitis, is it at least as likely as not that the condition has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected feet and hip disabilities and gluteus medius tendonditis?  Please explain why or why not.

d. If the claimed lumbar disability was permanently worsened beyond normal progression by those service-connected disabilities (aggravated) the examiner should attempt to quantify the extent of aggravation beyond the baseline level of back disability that is due to the service-connected conditions.  The rationale for the opinions should be provided.

5. After the development requested above has been completed to the extent possible, the AOJ should adjudicate the claim for service connection for a lumbar spine disability on the merits.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


